UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1995



CAROLYN DELEON,

                                            Plaintiff - Appellant,

          versus


ENTERPRISE LEASING COMPANY, a/k/a Enterprise
Rent-A-Car,

                                               Defendant - Appellee,

          and


BRAD DANIEL; TERRY SANDERFORD; RICHARD RUSH,

                                                        Defendants.



                            No. 99-2505



CAROLYN DELEON,

                                            Plaintiff - Appellant,

          versus


ENTERPRISE LEASING COMPANY, a/k/a Enterprise
Rent-A-Car,

                                               Defendant - Appellee,
          and

BRAD DANIEL; TERRY SANDERFORD; RICHARD RUSH,

                                                       Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-972-5-H)


Submitted:   February 10, 2000        Decided:   February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 99-1995 dismissed and No. 99-2505 affirmed by unpublished per
curiam opinion.


Carolyn DeLeon, Appellant Pro Se. Brian Edward Clemmons, YOUNG,
MOORE & HENDERSON, P.A., Raleigh, North Carolina; Patricia M.
McFall, MCMAHON, BERGER, HANNA, LINIHAN, CODY & MCCARTHY,
St. Louis, Missouri, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Carolyn DeLeon seeks to appeal the district court’s orders in

No. 99-1995, granting summary judgment to Enterprise Leasing on her

employment discrimination action; and in No. 99-2505, awarding

court costs to Appellee Enterprise Leasing.   We dismiss the appeal

in No. 99-1995 for lack of jurisdiction because DeLeon’s notice of

appeal was not timely filed and affirm the district court’s order

in No. 99-2505.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order in No. 99-1995 was entered on the

docket on April 15, 1999.   Although the district court granted an

extension of the appeal period through June 16, 1999, DeLeon’s

notice of appeal was not filed until July 13, 1999.   Because DeLeon

failed to file a timely notice of appeal, we dismiss the appeal in

No. 99-1995.

     We also find that the district court's assessment against

DeLeon of the reasonable cost of the preparation of Enterprise's


                                 3
successful summary judgment motion was not an abuse of the court's

discretion.   See 28 U.S.C. 1920 (1994); 28 U.S.C. § 1920 (1994);

Oak Hall Cap and Gown Co. v. Old Dominion Freight Line, Inc., 899

F.2d 291, 296 (4th Cir. 1990).   Accordingly, we affirm the order in

No. 99-2505 on the reasoning of the district court.   See DeLeon v.

Enterprise Leasing Co., No. CA-97-972-5-H (E.D.N.C. Oct. 14, 1999).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                          No. 99-1995 - DISMISSED

                                          No. 99-2505 - AFFIRMED




                                  4